Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on October 30, 2019 was acknowledged.
No claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 30, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 40, 42, 44, 49, 50, 54, and 65-67 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cumming (US 2012/0296425).  Cumming anticipates the claim language where:
The optic body as claimed is the optic (200) of Cumming (see Figure 1A and paragraphs 26-33);
The optic body peripheral edge as claimed is the edge of the optic (200);
The projection extending radially outwards from a/the peripheral surface as claimed is the portion of the central element (360) projecting out of the optic (200);
The haptic contact surface as claimed is the end of the central portion (360);
The flat surface as claimed is the flat surface seen in Figure 1A of Cumming;
The haptic as claimed is the haptic (300a or 300b);
The free distal end as claimed is the proximal end (340);
The proximal portion of the haptic as claimed is the end contacting the central portion (360);
The securing or joining feature as claimed is the contiguous feature described by Cumming in paragraph 33, and 
The haptic not extending into the projection (claim 19 only) is the central portion that does not extend into the haptic portion.

    PNG
    media_image1.png
    626
    548
    media_image1.png
    Greyscale

	Regarding claims 65-67, the projection abuts the haptic (300a or 300b) at distal end (320 or 340) such that the projection does not extend into the haptic or vice versa.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19, 40, 42, 44, 45, 49, 51-56, 58, 59, 61, 63 and 65-67 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Smiley et al (US 8,328,869; hereafter referred to as SY or, in the alternative, under 35 U.S.C. 103 as obvious over SY alone.
SY anticipates the claim language where:
The optic body as claimed is the IOL (200) of SY (see Figures 9-12 and column 8, lines 5-65);
The optic body peripheral edge as claimed is the edge of the IOL (200);
The projection extending radially outwards from a/the peripheral surface as claimed is optic buttress (210) of SY;
The haptic contact surface as claimed is the outermost surface of the optic buttress (210) that has two flat portions to match the surfaces shown in the haptic contact surface (212) as seen in Figure 12;
The flat surface as claimed is again the outermost surface of the optic buttress (210) that has two flat portions to match the surfaces shown in the haptic contact surface (212) as seen in Figure 12;
The haptic as claimed is the haptic (208);
The free distal end as claimed is the rounded end of the haptic (208);
The proximal portion of the haptic as claimed is portion near the buttress element (212);
The securing or joining feature as claimed is the adhesive described on column 7, lines 19-30, column 8, line 49 and column 6, lines 33-36 of SY, and 
The haptic not extending into the projection (claim 19 only) is the haptic that does not extend into the optic buttress (210).

    PNG
    media_image2.png
    614
    551
    media_image2.png
    Greyscale

	Alternatively, one could view the claim language as not being met because SY has two flat surfaces to join to the surfaces of the buttress (212) (see Figure 12).  It is noted that claim 50 limits the flat surface to the entire surface such that the entire surface need not be flat in all the other claims.  The Examiner asserts that it would have been considered clearly obvious to utilize one flat surface as the buttress surface to simplify manufacturing of the device and to a gap forming due to misalignment of the corners.
	Regarding claim 45, the Applicant is directed to see Figure 9 of SY where the lateral sides of the buttress (210) are shown to curve around to form the generally oval or pill shaped form.
	Regarding claim 49, Figure 9 of SY shows the optic and the projection be a single integral body to the extent required by the claim.

	Regarding claim 52, the Examiner interprets the intermediate layer (204) as being part of the posterior element.
	Regarding claim 53, the Examiner interprets the intermediate layer (204) as being part of the anterior element.
	Regarding claims 61 and 63, the Applicant is directed to column 7, lines 19-30, column 8, line 49 and column 6, lines 33-36 of SY.
	Regarding claims 65-67, the buttress (210) is understood to form a butt joint with the haptic buttress (212) such that one does not extend into the other as now claimed. 
Claim(s) 48 and 50 are rejected under 35 U.S.C. 103 as obvious over SY alone.
SY meets the claim language as explained in the Section 102 rejection therewith but does not disclose how far the projection extended from the peripheral surface of the optic body as claimed.  However, SY is utilized in the same art in the same manner such that the dimensions claimed are within an order of magnitude with what is disclosed by SY.  Therefore, the claimed dimension of 10 microns to 500 microns for the projection extension would have been considered clearly obvious in view of these disclosure and in view of an inspection of the drawings that suggests relative dimension within the broad range of 10 microns to 500 microns is met.  The mere difference in sizes is not considered patentable when the relative dimensions would not perform differently than the prior art.
MPEP 2144.04 (MPEP 2144.04 IV. A.)
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a 

	Regarding claim 50, SY meets the claim language except does not disclose that the entire surface is flat as claimed.  However, the Examiner asserts that it would have been considered clearly obvious to utilize one flat surface as the buttress surface to simplify manufacturing of the device and to a gap forming due to misalignment of the corners.
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
	The Applicant traverses the Cumming Section 102(a) (1) rejection by arguing that there is not flat surface between the haptic and the projection.  The Examiner respectfully disagrees and asserts that the haptic and projection of Cumming are integral with each other such that the flat surface is formed where the connected portion of the joint is formed.  The flat surfaces are delineated by the straight line shown in Figure 1A.
	With respect to the claim 45 traversal, the Examiner has withdrawn the rejection of claim 45.
	As to the rejection relying on Esch, the Examiner has withdrawn the rejection relying on Esch in response to the amendments made to claims 19 and 40.
	The Applicant traverses the rejection relying on SY that the haptic proximal end does not have “a contact surface facing radially inward, wherein the optic body comprises a projection having a haptic contact surface, and wherein the haptic is 
	As to the traversal of the claim 45 rejection, the Examiner has added an explanation to the rejection paragraph pertaining to claim 45.  Specifically, the lateral sides of the buttress (210) are shown to curve around to form the generally oval or pill shaped form in Figure 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774